Order unanimously affirmed, with costs. Memorandum: Defendant’s motion for summary judgment dismissing the complaint was properly denied because the case presents issues of fact for trial, including the conduct both of the defendant and of the plaintiff (see Uniform Commercial Code, § 3-406, and Comment thereunder in McKinney’s Cons Laws of NY, Book 6214, Part II, p 263, par 6). (Appeal from order of Onondaga Supreme Court&emdash;summary judgment.) Present&emdash;Marsh, P. J., Mahoney, Dillon, Goldman and Witmer, JJ.